Title: From George Washington to Henry Bouquet, 2 August 1758
From: Washington, George
To: Bouquet, Henry



Sir
Camp at Fort Cumberland 2d of August 1758.

Those matters we talkd of relative to the Roads, has since our parting been the object of my closest attention: and so far am I from altering my opinion, that the more time and attention I give thereto, the more I am confirmd in it; as the validity of the Reasons for taking the old Road appear in a stronger point of view. To enumerate the whole of these Reasons woud be tedious: and to you who is become so much Master of that Subject, unnecessary. therefore, I will only briefly mention a few which I conceive so obvious in themselves, as must to any unbiass’d Mind, effectually remove what is objected to General Braddocks Road, and urgd in favour of a Road to be opend from Rays Town.
Several Years ago the Virginians and Pensylvanians commencd a trade with the Indians settled on the Ohio, and to remove the many Inconveniences a bad road Subjected them to; they, after reitterated efforts to discover where a good one might be made were found ineffectual, employd several of the most Intelligent Indians, who in the course of many years hunting

acquird a perfect knowledge of these Mountains to attempt it, but these Indians after having taken the greatest pains to gain the rewards then offerd for this discovery, declard the Path leading from Will’s Creek was infinitely preferable to any that coud be made at any other place. time and experience so clearly demonstrated this truth, that the Pensylvania Traders commonly carried their Goods thither by Will’s Creek. therefore the Ohio Company in 1753 at a considerable expence opend a Road thither. in 1754 the Troops I then had the honr to Command greatly repair’d it as far as Gist’s Plantation; and in 1755 it was widen’d, and compleated by General Braddock within 6 Miles of Fort Duquesne: consequently, a Road that has been so long opend—so well repaird—and so often, must be much firmer and better than a new one, allowing the ground to be originally, equally as good.
But supposing it was practacable to make a Road from Rays Town quite as good as General Braddocks, I ask if we have time to do it? certainly not—surmounting the vast difficulties to be encounter’d, in making it over such monstrous Mountains coverd with Woods and Rocks, wou’d require so much time as to blast our otherwise will grounded hopes of striking the long wishd for, and Important Stroke this Season; and deferring it to another Year, woud, I am morally certain, be productive of the most destructive Consequences to the Southern, and middle Colonies: for they have to make a noble push towards ending those Calamities under which they so long have groand; granted Supplies beyond their Abilities—these funds will in a few Months be exhausted, the Troops of course disbanded. their inability and discouragement from so great a disappointment, will prevent their attempting a Similar effort against another Season; and experience evinces that Expence and numbers, must be encreasd in proportion to our delays.
The Southern Indians have from our bad Success and inactivity, long lookd upon us in a despicable light, have already committed Hostilities on our Frontiers, and only wait the result of this Campaign to unmask themselves: which woud be such an acquisition to the Enemy, as might terminate in our destruction.
The favourable Accounts some give, of the Forage on the

Rays Town Road being so much better than the other, is certainly exagerated—greatly—as every unprejudiced Person who are acquainted with both, agree that the only difference between the Mountains here, and there is, that those are more inaccessable, and it is well known that in both, the rich Valleys between the Mountains abounds with good food, and that those that are Stony and brushy are destitute⟨.⟩ Colo. Byrd and the Engineer who accompanied him confirm this Truth—and surely the Meadows on this Road, woud greatly over ballance the advantage of having Grass to the Foot of the Ridge (on this side the Mountain) on the Rays Town Road: and all agree that a more barren Road is no where to be found than from Rays Town to the Inhabitants, which is likewise to be considerd with the badness of the Road.
Another Principal objection made to General Braddocks Road is that of the Waters to pass—but these very rarely Swell so much as to obstruct the Passage. The Yaughyaughgane which is the most rapid and soonest filld, I with a Body of Troops have crossd after 30 odd days almost constant Rain. In fine, any difficulties that may arise therefrom are so trivial, that they are really not worth mentioning. The Monongahila, the largest of all these Rivers may, if necessary, be easily avoided as Mr Frazer (the principal Guide) informs me, by passing a Defile, which I cannot conceive to be so bad as commonly represented; but even that he tells me may be shunned.
It is said again, that there are many Defile’s on this Road—I grant there are some, but know of none that cannot be traversd if found necessary; and, I shoud be glad to know where a Road can be had over these Mountains not subject to this Inconvenience—unless they keep the hights always, and that is impracticable.
The Shortness of the Road from Rays Town to Fort Duquesne by Loyal hanny, is usd as an Argument in disfavour of this Road; and bears something in it, unaccountable to me; for I must beg leave to ask here, if it requires more time, or is it more difficult and expensive, to go 145 Miles in a good Road already made to our hands, or to cut a Road 100 Miles in length, great part of which over almost inaccessable Mountains—and—to say, or think, we can do nothing more this Fall than to fortifie

some Post on the other side of the Mountains, and prepare against another Campaigne I must pray Heaven—most fervantly—to avert! till we find it impractacable at least to prosecute with prudence the Enterprise in hand. We have yet time enough to transport Provisions to last the Siege, and to Support the Troops that may Winter there, as I shall endeavour hereafter to shew. at any rate, it never can be an argument for opening the other Road at this time, because supposing we are not able to do any more than construct a Post on t’other side the Mountains—that Post undoubtedly shoud be on a Road that has the easiest, and nearest Communication with the Settlements, where supplies are to be drawn from; for to say nothing of the great advantage of Water Carriage this way, which certainly is immense (as you will find by Doctr Ross’s Estimation that you shewd me) or of the infinite odds in the goodness of the Roads, which is very evident to all who have traveld both—either from the Inhabitants to the advancd Posts, or from the advancd Posts to Fort Duquesne. I say, to put these Reasons aside (altho. they ought to have their due weight) yet this way, as being so much nearer the Settlements has much the advantage. That it is nearer Winchester in Virginia, and Fort Frederick in Maryland by many Miles are incontestable Facts; and I here shew the difference of the two Roads to Carlyle; by giving you the distance of the different Stages; some of which I have from Information only, but believe them to be just.

               
                  
                  Miles
               
               
                  From Carlyle to Shippensburg
                  21
               
               
                  from Shippensg to Ft Loudoun
                  24
               
               
                  from Ft Loudoun to Ft Lyttleton
                  20
               
               
                  from Ft Littleton to Juneattu Xing
                  14
               
               
                  from Juneattu to Rays Town
                  14
               
               
                  
                  93
               
               
                  From Rays Town to Ft Duquesne
                  100
               
               
                  
                  193
               
               
                  From Carlyle to Ft Duquesne by Forts Fredk & Cumberland
               
               
                  
                  Miles
               
               
                  From Carlyle to Shippensbg
                  21
               
               
                  From Shippensg to Chambers’s
                  12
               
               
                  From Chambers’s to Paulins
                  12
               
               
               
                  From Paulins to Ft Frederick
                  12
               
               
                  From Ft Fredk to Ft Cumberland
                  40
               
               
                  
                  97
               
               
                  From Ft Cumbd to Ft Duquesne
                  115
               
               
                  
                  212
               
            
By this Computation there appears to be a difference of 19 Miles only; were all the Supplies obligd to come from Carlyle, it is well known that the goodness of this Road is a sufficient compensation for the shortness of the other, as the wreckd & broken Waggons there clearly demonstrate.
I shall next give you my Reason’s against dividing the Army in the manner you propose—and after that, endeavour to shew how the Grass on the other Road can be made proper use of.
First then, by dividing our Army we divide our Strength, and by pursuing quite distinct Routs put it entirely out of the power of each Division to succour the other; as the proposd new Road, has no Communication with the old—Secondly—to March in this manner will be attended with many Inconveniences; as first if we depart from our advancd Posts at the same time, and make no deposits by the way, those Troops who go from Rays Town (as they will be light, having carrying Horses only[)] will arrive at Fort Duquesne long before the others; and must, if the Enemy are strong there, be exposd possably to many Insults in their Intrenchments from the Cannon of the Enemy, which they may draw out upon them at pleasure: if they are not strong enough to do this to that Division, we have but little to apprehend from them, go which way, or how we will. Thirdly, if that Division that Escorts the Convoy is permitted to March first, we risk our all in a manner, & are ruind if any accident happens to the Artillery—to the Stores &ca—And lastly, if we advance on both Roads by Deposites we must double our number of Troops over the Mountains, and distress ourselves by victualling of them in these Deposites; besides loosing the proposd advantage, that of stealing a March—for we cannot suppose the French, who have their Scouts constantly out, can be so difficient in point of Intelligence, as to be unacquainted with our Motions when we are advancing by slow degrees towards them.
Now Sir, the Advantage I woud propose to make of the Forage along the other Path is, to support all the Carrying Horses

that can possibly be collected, and sent that way after we are fortunate enough to lye before Fort Duquesne. here not only the carrying Horses that were usd out as such, but Officers Horses, and even the Waggon Horses also, may be employd in this Service, if Saddles or Packs are provided in the mean time at Rays Town for them to return with.
Great advantages may be derivd from such a meusure, because as the Food on the old Road woud be entirely eaten up going, and the Horses get weak, it woud be impossible, that the Waggons coud return for another Convoy; thô the Horses might nevertheless be in a Condition to come down light—along a road abounding with Food, and be able to carry up another Convoy giving them two or three days rest at the most convenient feeding places—by this means the Waggon Horses woud be easd of the fatigue of bringing down even the Empty Waggons, which is something along a road strip’d of the Food—In the Condition the Horses by this time may supposd to be, they will, I conceive, carry near, or quite as much weight on their backs as they coud draw in a Waggon.
From what has been said relative to the two Roads, it appears I think very clearly, that the old one is infinitely better than the other can be made—and, that there is no room to hesitate a moment which to take, when we consider the advancd Season, and little time left to execute our Plan in—I shall therefore in the last place offer (as desird) my Sentiments on advancing by deposites; the first of which I shoud have been for getting at the little Meadows woud time have permitted, but, as the case now stands, I suppose at the great crossing or great Meadows our first must be formd. The great crossing I esteem the most advantagious Post on several Accounts, especially that of Water, & security of the Passage; but then, it does not abound in Food as the gt Meadows, nor has not so much level Land about it fit for culture.
To this latter place a body of 1500 Men may March with 300 Waggons or Carrying Horses (which woud be much better) equivalent—allow each Waggon to carry 800 lbs. of flour, and 400 of Salt Meat you carry 40 days Provisions of the former, and 20 of the latter for 6000 Men; besides your live Cattle, any number of which might, but ought not to be carried for these two Reasons—first, they woud destroy your Pasturage—and

next—your Men being employd at work, you woud have none to attend, or Guard them. Your next Convoy which I suppose to consist of 500 Provision Waggon’s and all the Army; will, at the above Rate, carry 66 days Provisions of Flour and 33 of Salt Flesh, besides 6 days which the Men may carry on their backs; as it is supposd the 1500 are to do also. so that you have at the Meadows according to this Calculation, 113 days Flour and 56 Salt Meat, deducting the daily Consumption. now, to accomplish this in, I allow 26 days: viz., to the great Meadows 8—to unload and return in 6; Then I allow the Army 12 days more to prepare and arrive in; by which time I apprehend our Works may be finishd, and the whole ready to proceed.
Our next Deposite probably will be at Salt lick, about 35 Miles from those Meadows—to this place I conceive it necessary to send 2500 Men to construct some Post; taking 6 days Provisions only, which is sufficient to serve them till the Convoy comes up; against which time I suppose an Intrenchd Camp, or some other kind of defensable Work may be effected—and from hence I conceive it highly expedient to Detach 3 or 4000 of the best Troops to Invest the place, and prevent if possible an Ingagement in the Woods which of all things ought to be avoided. The Artillery & Stores may be up from Salt Lick in four days, and from that time I will allow 18 days more for the Carrying Horses to perform a Trip to Rays Town for Provisions; passing along the old Path by Loyal hanny; in this time they may do it: as the Horses will go down light: but what quantity of Provisions they can bring up I cannot say, that depending upon the Number of Horses fitted out with Saddles &ca.
From this State of the matter (which is really a candid one) and from my Calculations, in which large allowances are made for the quantity of Provisions, as well as for the time of transporting them; it appears, that from the time the Front Division begins its March from hence, till the whole Army gets before Fort Duquesne is 34 days, at which time there will be 87 days Provisions on hand, allowing for the Consumption on the March; and that 18 days added to this, make 52 in all; which is requird for our Operation’s, and these ought to be finishd if possible by the middle of October.
I have offerd nothing, but what to me appears beyond a probability: I have nothing to fear but for the general Service,

and no hopes but the advantages it will derive from the success of Our Operations; therefore cannot be supposd to have any private Interest, or Sinester views, by any freedom my regard for the benefit of the Service on this occasion, has Inducd me to use. I am with very great respect Sir Yr most Obedt Hble Servt

Go: Washington

